Citation Nr: 1540334	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-31 653	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include lumbar spine strain, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a neck disability, to include degenerative arthritis of the cervical spine, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an increased disability rating for right shoulder rotator cuff impingement with acromioclavicular joint arthritis and a history of dislocation (right shoulder disability) has been raised in an April 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has low back and neck disabilities which are due to active duty service or, alternatively, which are proximately due to or aggravated by his service-connected disabilities, including a left leg disability and a right shoulder disability.  The Veteran underwent VA examination in connection with his claims in March 2007, and an additional opinion was obtained in March 2015 from an examiner who did not conduct a physical examination of the Veteran.  Upon review, the Board finds these opinions insufficient and inadequate for purposes of determining service connection.  Primarily, neither opinion sufficiently addressed the Veteran's lay statements regarding the onset and course of his low back and neck symptoms or provided a sufficient rationale for the opinions stated.  For example, the March 2015 examiner relied solely upon the fact that there were no complaints of neck pain in the Veteran's service treatment records to reach the determination that a neck disability was not related to service.  Additionally, the record indicates that the Veteran relates his low back and neck injuries to the same incident in which he injured his right shoulder, for which he is service connected, but no opinion has addressed whether the Veteran's right shoulder disability proximately caused or aggravated his low back and neck disabilities.  As such, the Board finds that remand is warranted in order to obtain an additional examination and opinion addressing the etiology of the Veteran's low back and neck disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, as the record indicates that the Veteran has received extensive private treatment, upon remand the RO should attempt to obtain any outstanding records of private treatment identified by the Veteran. 

Furthermore, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from March 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record updated medical records from any private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any low back disability, to include lumbar spine strain, and any neck disability, to include degenerative arthritis of the cervical spine.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and with specific consideration of the Veteran's lay statements regarding the onset and course of his symptoms, the examiner should provide all diagnoses and opinions as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability or neck disability began in service, was caused by service, or is otherwise related to service.  The examiner must address all diagnoses of record.

If the examiner finds that no current low back disability or neck disability is directly related to service, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability or neck disability was caused or aggravated by the Veteran's service-connected left leg or right shoulder disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a low back disability, to include lumbar spine strain, and entitlement to service connection for a neck disability, to include degenerative arthritis of the cervical spine.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






